Exhibit 10.1

 

As adopted by the Board of Directors

on September 10, 2020, retroactively

effective as of September 1, 2020.

 

SECOND AMENDED AND RESTATED EXECUTIVE STOCK PURCHASE PLAN

 

The purpose of this Second Amended and Restated Executive Stock Purchase Plan
(the “Plan”) is to provide an opportunity for Executives of Blonder Tongue
Laboratories, Inc. (the “Company”) to purchase Common Stock of the Company,
which will further align their interests with stockholders and provide
additional incentives for Executives to contribute to the success of the
Company. This Plan is retroactively effective as of September 1, 2020 and
supersedes and replaces the Amended and Restated Executive Stock Purchase Plan
adopted by the Board of Directors on November 8, 2016.

 

1. DEFINITIONS

 

(a) “Board” shall mean the Board of Directors of the Company.

 

(b) “Committee” shall mean the Compensation Committee of the Board.

 

(c) “Common Stock” shall mean the common stock of the Company, par value $.001
per share, or any stock into which such common stock may be converted.

 

(d) “Default Initial Purchase Date” shall have the meaning ascribed thereto in
Section 2(c) of the Plan.

 

(e) “Executive” shall mean an individual regularly employed by the Company and
classified by the Company as an “officer” pursuant to Section 16 of the
Securities Exchange Act of 1934, as amended (“1934 Act”).

 

(f) “Fair Market Value” means, with respect to a share of Common Stock as of any
given date, (i) if the Common Stock is traded on the over-the-counter market,
the arithmetic mean of the bid and the asked prices for the Common Stock at the
close of trading on that date, or if that day is not a trading day (i.e., a
weekend, holiday or no trades were made), on the trading day immediately
preceding such day; (ii) if the Common Stock is listed on a national securities
exchange, the arithmetic mean of the high and low selling prices of the Common
Stock on that date, or if that day is not a trading day, on the trading day
immediately preceding such day; and (iii) if the Common Stock is neither traded
on the over-the-counter market nor listed on a national securities exchange,
such value as the Committee, in good faith, shall determine.

 

(g) “IT Policy” shall mean collectively the Company’s Statement of Company
Policy on Insider Trading and the Policy Regarding Special Trading Procedures,
as they may be amended or modified from time to time.

 

(h) “Notice of Election” shall have the meaning ascribed thereto in Section 2 of
the Plan.

 

(i) “Participant” shall mean a participant in the Plan as described in Section 2
of the Plan.

 

(j) “Periodic Purchases” shall have the meaning ascribed thereto in Section 2(a)
of the Plan.

 

(k) “Purchase Date” shall mean a payroll date on which the Company regularly
makes payment of Salary to the Executives (currently every two (2) weeks on
Friday), as such date(s) may be amended by the Company from time to time.

 

(l) “Salary” shall mean an Executive’s base cash pay (excluding variable cash
payments such as sales commissions, incentive bonuses and the like) paid on
account of personal services rendered by the Executive to the Company, net of
all tax withholdings and other required or authorized deductions other than
amounts deducted pursuant to the Plan.

 

(m) “Single Purchase” shall have the meaning ascribed thereto in Section 2(b) of
the Plan.

 

(n) “Trading Window” shall mean and refer to a “trading window” as defined in
the IT Policy.

 

(o) “1933 Act” shall have the meaning ascribed thereto in Section 5(a) of the
Plan.

 

(p) “1934 Act” shall have the meaning ascribed thereto in Section 1(e) of the
Plan.

 



 

 

 

As adopted by the Board of Directors

on September 10, 2020, retroactively

effective as of September 1, 2020.

 

2. ELIGIBILITY AND ELECTIONS

 

Any Executive shall be eligible to participate in the Plan only during such
Executive’s tenure as such. An Executive who is eligible to participate in the
Plan in accordance with this Section 2 may become a “Participant” by filing a
completed Notice of Election to Participate (“Notice of Election”) on a form
substantially similar to the form attached hereto as Annex A or as otherwise
prescribed by the Company, which Executive’s Notice of Election is subject to
approval by the Company’s Compliance Officer (under and as defined in the IT
Policy). If a Participant is terminated as an Executive (due to death, demotion,
termination of employment or otherwise), he or she will no longer be entitled to
participate in the Plan. In addition, with regard to any standing Notice of
Election in effect as of the date of termination as an Executive, such Notice of
Election shall be terminated effective immediately on the date of termination as
an Executive and he or she will not be entitled to purchase shares of Common
Stock under the Plan on the next Purchase Date, but instead shall receive in
cash the Salary payment (if any) to which he or she is due.

 

Pursuant to the following terms in this Section 2, an Executive may elect to
make Periodic Purchases or a Single Purchase:

 

(a) Periodic Purchases - An Executive may elect to receive shares of Common
Stock in lieu of Salary for any specified time period (but not less than two
Purchase Dates and not more than 26 Purchase Dates) (“Periodic Purchases”) by
delivering a Notice of Election to the Company with all necessary information
completed (including the dollar amount of Salary to be withheld (or in lieu of a
specific dollar amount, the percentage of the Salary paid, to be withheld) and
the number of Purchase Dates), subject to the restrictions set forth herein
(including without limitation, Section 2(c) and 4 below).

 

(b) Single Purchase – An Executive may elect to receive shares of Common Stock
in lieu of Salary for only one Purchase Date (“Single Purchase”) by delivering a
Notice of Election with all necessary information completed (including the
dollar amount of Salary to be withheld), subject to the restrictions set forth
herein.

 

(c) Timing Restrictions –The Purchase Date (both in the case of a Single
Purchase and in the case of the first Purchase Date in connection with a series
of Periodic Purchases), for which purchases may be made under the Plan is (i) if
made pursuant to the terms of a Deferred Compensation Agreement entered into
between the Company and the Executive, the date set forth in the Deferred
Compensation Agreement and (ii) if not made pursuant to the terms of a Deferred
Compensation Agreement entered into between the Company and the Executive, the
first Purchase Date that is not less than 15 calendar days after the Company
receives the fully completed and executed Notice of Election from the Executive
(as such date of receipt shall be determined by the Company in its sole
discretion), provided, however that (i) if the proposed Purchase Date is within
sixty (60) calendar days after the Company receives the fully completed and
executed Notice of Election from the Executive and such proposed Purchase Date
would not fall during a Trading Window, then the Purchase Date will be extended
to the second trading day after the date of public disclosure of the financial
results for the fiscal quarter or year end with respect to which such Trading
Window was closed (“Default Initial Purchase Date”). An Executive may choose the
first Purchase Date to be a date later than the Default Initial Purchase Date by
designating such a date in the Notice of Election; however, absent such a
designation, the first Purchase Date shall be the Default Initial Purchase Date.
Once a Notice of Election has been received and approved by the Company, it
cannot be modified by the Executive in any material respect (e.g., can’t change
amount (or percentage, as the case may be) to be purchased, the Purchase Date(s)
or the number of purchases), other than the right to discontinue participation
under Section 4(b) below.

 

3. PURCHASES

 

The number of shares of Common Stock delivered in lieu of any cash payment of
Salary on any Purchase Date shall be determined by dividing the Salary amount to
be withheld on such Purchase Date (per the Notice of Election) by the Fair
Market Value of the Common Stock on the relevant Purchase Date, and then
rounding down to the nearest whole share. All Common Stock issued in lieu of
Salary on any Purchase Date shall be issued in the name of the Executive
effective as of the Purchase Date in the form of uncertificated shares
registered on the books of the Company (or held as book entry shares under a
program administered by the Company’s transfer agent). Any cash amounts
remaining due to rounding down of shares shall be recorded in a separate
bookkeeping account for each Executive, which shall be applied on the next
Purchase Date if sufficient in amount (along with all previous accrued
bookkeeping amounts in such account) to acquire a whole share of Common Stock on
a Purchase Date; provided that the Executive may request payment in cash of the
accrued amount in his bookkeeping account at any time. All payroll deductions so
held in a bookkeeping account by the Company may be commingled with other
corporate funds, and no interest shall be paid or credited to the Participant
with respect to such payroll deductions (except where required by local law as
determined by the Committee).

 

4. LIMITATIONS

 

(a) The maximum number of shares that can be purchased by all Participants, in
the aggregate, pursuant to the Plan is 750,000 shares of Common Stock, as such
amount may be proportionally adjusted by the Committee from time to time if
there is any increase or decrease in the number of outstanding shares of Common
Stock because of a stock split, stock dividend, combination, recapitalization or
similar proportionate adjustment of shares of Common Stock. If the number of
shares to be purchased on a Purchase Date by all Participants exceeds the number
of shares then remaining available for issuance under the Plan, the Company will
make a pro rata allocation of the remaining shares as shall be reasonably
practicable as the Committee, in its absolute discretion, shall determine. In
such event, the Company shall give written notice of such reduction of the
number of shares to be purchased to each Participant affected.

 



2

 

 

As adopted by the Board of Directors

on September 10, 2020, retroactively

effective as of September 1, 2020.

 

(b) An Executive may discontinue participation in the Plan under exceptional
circumstances with the approval of the Compliance Officer of the IT Policy,
which request for discontinuation shall be made by written notice to the Company
on a form prescribed by the Company. If participation is discontinued, the
Executive will then only receive cash for all future Salary, unless a new Notice
of Election is completed in the future; provided however, that any Executive who
discontinues participation under this Section 4(b) must wait at least 30 days
after the effective date of such notice to discontinue before the Executive can
submit to the Company a new Notice of Election. An Executive is prohibited from
submitting multiple, overlapping Notices of Election, such as submitting a
Notice of Election for a Single Purchase while a Notice of Election is still
operative (i.e., Purchase Dates remain) for a Periodic Purchase plan covering
the same Purchase Date. Without limiting the foregoing, an Executive may submit
a new Notice of Election while a Notice of Election is still operative as long
as the first Purchase Date under the new Notice of Election is subsequent to the
last Purchase Date under the existing Notice of Election.

 

5. REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH LAW

 

(a) In connection with entering into a Notice of Election, the Executive shall
make certain representations, warranties and covenants to the Company as are set
forth in Exhibit A to the Notice of Election, which, among other things, relate
to the Common Stock not being registered under the Securities Act of 1933, as
amended (“1933 Act”), the need to report purchases under Section 16 of the 1934
Act and compliance with Rule 10b5-1(c) under the 1934 Act.

 

(b) The Plan and all shares of Common Stock granted pursuant to the Plan are
subject to the Company’s IT Policy, provided that the Notice of Election shall
be deemed to be a “Trading Plan” as defined under the IT Policy and the
Executive is permitted to execute a Notice of Election before receiving approval
of the Compliance Officer. If there is ever a conflict between the Plan and the
IT Policy, the IT Policy shall govern. Notwithstanding anything to the contrary
in this Section 5(b), an Executive shall only submit a Notice of Election when
(i) there is a Trading Window, and (ii) the Executive is not in possession of
material non-public information about the Company or otherwise restricted from
making purchases under the IT Policy (e.g., trading suspension due to material
developments not yet disclosed to the public). A Notice of Election received in
violation of the prior sentence shall not be effective.

 

6. ADMINISTRATION

 

The Plan shall be administered by the Committee and its designees. The Committee
shall have the power to (a) establish, adopt, revise, amend or rescind any
guidelines, rules and regulations as it may deem necessary or advisable to
administer the Plan, and (b) interpret the terms of, and rule on any matter
arising under, the Plan or any purchases under the Plan.

 

7. APPROVAL AND TERMINATION

 

The Plan was adopted by the Board of Directors of the Company on September 10,
2020, and made effective retroactively as of September 1, 2020. The Committee
may revoke the right to receive shares of Common Stock pursuant to any election
under the Plan, and the Board may terminate the Plan in its entirety, at any
time, in their sole and absolute discretion. In any such case, all earned but
previously unpaid Salary will be paid in cash to the Executive on the
appropriate Purchase Dates regardless of any prior election by the Executive to
receive such Salary in the form of shares of Common Stock, provided the
Executive is then entitled to receive the payment of Salary.

 



3

 

As adopted by the Board of Directors

on September 10, 2020, retroactively

effective as of September 1, 2020.

 

Annex A

 

BLONDER TONGUE LABORATORIES, INC.

SECOND AMENDED AND RESTATED EXECUTIVE STOCK PURCHASE PLAN (“PLAN”)

NOTICE OF ELECTION TO PARTICIPATE

 

Capitalized terms used in this Notice and not otherwise defined have the
meanings ascribed thereto in the Plan.

 

Check One and Provide Information on Purchase(s):

 

☐Enrollment for Single Purchase of $ ________________

 

☐Enrollment for Periodic Purchases

 

Amount of Payroll Deduction on each Purchase Date: $_____________ OR

 

____% of Salary due on each Purchase Date to be deducted for Periodic Purchases.

 

Number of Purchase Dates: _________________

 

Enrollment and Payroll Deduction Authorization

 

1.Print name of Participant __________________________________________

 

2.First Purchase Date:* _____________________________________________

 

*Except to the extent that the first Purchase Date is pursuant to the terms of a
Deferred Compensation Agreement between the Company and the undersigned
Participant, the first Purchase Date must be not less than 15 calendar days
after the Company receives this Notice of Election and otherwise meet the
additional restrictions and limitations set forth in Section 2(c) of the Plan.
If no date is chosen in this item 2 or if the date chosen is too soon, then the
“Default Initial Purchase Date” will be applied per Section 2(c) of the Plan.

 

3.I elect to participate in the Blonder Tongue Laboratories, Inc. (the
“Company”) Second Amended and Restated Executive Stock Purchase Plan (the
“Plan”) and to purchase shares of the Company’s Common Stock (the “Shares”) in
accordance with this Notice of Election to Participate (“Notice of Election”).

 

4.I authorize payroll deductions from each of my paychecks of the amount set
forth above for each Purchase Date, which shall be deducted on the number of
Purchase Dates set forth above. The purchase(s) will commence on the first
Purchase Date pursuant to item 2 above. See Section 2(a) of the Plan for
restrictions on the number of Purchase Dates (i.e., maximum of 26 Purchase
Dates).

 

5.I understand that my payroll deductions will be used for the purchase of
Shares under the Plan at the applicable purchase price determined in accordance
with the Plan (see Section 3 of the Plan). I further understand that except as
otherwise set forth in the Plan or this Notice of Election, Shares will be
purchased for me automatically on each Purchase Date per my instructions above,
unless I discontinue participation in the Plan or otherwise become ineligible to
participate in the Plan.

 

6.I acknowledge that I have reviewed closely and understand the terms and
conditions (including all representations, warranties, covenants and agreements)
set forth in the attached Exhibit A. I have also reviewed and understand the
terms and conditions of the Plan, a complete copy of which has been provided to
me and is on file with the Company.

 

7.By executing this Notice of Election, I hereby agree to be bound by the terms
of the Plan and this Notice of Election, including the attached Terms and
Conditions in Exhibit A.

 

PARTICIPANT: APPROVAL BY THE COMPANY:     Signature:
_____________________________ By: _____________________________     Social
Security No. _____________________________ Name: _____________________________  
  Date: _____________________________ Title: _____________________________      
Date: _____________________________

 

Please complete, sign and return this Notice of Election to:

Blonder Tongue Laboratories, Inc., One Jake Brown Road, Old Bridge, NJ 08857
Attention: Chief Financial Officer





4

 

 

As adopted by the Board of Directors

on September 10, 2020 and retroactively

effective as of September 1, 2020

 

EXHIBIT A

 

Terms and Conditions of Purchases

 

As a condition to all purchases of Common Stock under the Plan and participation
in the Plan, the Executive (“Executive”) who signed this Notice of Election to
Participate (“Notice of Election”) agrees to the terms and conditions (including
without limitation, the representations, warranties, covenants and agreements)
set forth in this Exhibit A to the Notice of Election. Defined terms used in
this Exhibit A shall have the meaning ascribed to such terms in the Plan, unless
otherwise explicitly defined herein. Any reference to the Notice of Election
herein shall include the Terms and Conditions set forth in this Exhibit A.

 

Full Payment; Release. Executive agrees to accept shares of Common Stock under
the Plan (“Shares”) in full payment and satisfaction of unpaid Salary pursuant
to the terms of the Plan. Executive agrees that the Shares constitute payment in
full of the unpaid Salary, and hereby releases the Company, and its officers,
directors and agents from any liability or obligation related to the unpaid
Salary.

 

Representations and Warranties. Executive makes the following representations
and warranties to the Company:

 

It is the intent of Executive and the Company that purchases under the Plan
pursuant to this Notice of Election shall comply with the requirements of Rule
10b5-1(c) under the 1934 Act and this Notice of Election shall be interpreted to
comply with the requirements of Rule 10b5-1(c). Executive hereby authorizes the
Company and the Committee to administer the Notice of Election in accordance
with the Plan and the terms and conditions of this Notice of Election.

 

In entering into and executing this Notice of Election, Executive is not in
possession of any material nonpublic information regarding the Company, and is
entering into this Notice of Election in good faith and not as part of a scheme
to evade the prohibitions of Rule 10b5-1. Executive’s participation in the Plan
pursuant to this Notice of Election does not violate any of the Company’s
corporate policies regarding insider trading (also see Section 5(b) of the
Plan). Likewise, Executive acknowledges and agrees that this Notice of Election
is subject to approval by the Company’s Compliance Officer (as defined in the IT
Policy), which approval shall be evidenced by signature on the Notice of
Election by the Compliance Officer.

 

Except for discontinuing participation in the Plan, Executive understands that,
he will not have, nor will he attempt to exercise, any authority, influence, or
control over how, when, or whether to effect any purchases made pursuant to this
Notice of Election.

 

Executive had the opportunity to review this Notice of Election and his
participation in the Plan with his own counsel. Executive acknowledges that
receipt of the Shares in lieu of Salary is a taxable event. Executive has
consulted or will consult with his personal tax adviser concerning the tax
consequences of participation in the Plan pursuant to this Notice of Election,
and has not relied on tax advice from the Company or any of its representatives.

 

Executive shall be responsible for complying with Sections 13(d) and 16 of the
1934 Act and all other provisions, rules, and regulations under the 1934 Act,
including making appropriate disclosures under Schedule 13D or Schedule 13G and
filing Form 4’s or Form 5’s and avoiding short swing transactions. In
particular, Executive will not sell any Common Stock or enter into any
derivative arrangements that would cause purchases under this Notice of Election
to violate Section 16(b) of the 1934 Act.

 

Executive is acquiring the Shares for Executive’s own account for investment
purposes only and not with a view to, or for sale in connection with, a
distribution of the Shares within the meaning of the 1933 Act. Executive has no
present intention of selling or otherwise disposing of all or any portion of the
Shares to be acquired under the Plan. Executive has access to all of the
Company’s reports and other filings made with the U.S. Securities and Exchange
Commission (“SEC”), including without limitation, the most recent Form 10-Q,
Form 10-K and Proxy Statement. In addition, as an executive officer of the
Company, Executive has access to all information regarding the Company and its
present and prospective business, assets, liabilities and financial condition,
and Executive had ample opportunity to ask questions of the Company’s
representatives concerning such matters and this investment.

 



5

 

 

As adopted by the Board of Directors

on September 10, 2020 and retroactively

effective as of September 1, 2020

 

Executive is fully aware of: (i) the highly speculative nature of the investment
in the Shares; (ii) the financial hazards involved; (iii) the limited liquidity
of the Shares and the restrictions on transferability of the Shares (e.g., that
Executive may not be able to sell or dispose of the Shares pursuant to
restrictions under federal securities laws); and (iv) the qualifications and
backgrounds of principals of the Company. Executive is capable of evaluating the
merits and risks of this investment, has the ability to protect Executive’s own
interests in this transaction and is financially capable of bearing a total loss
of this investment.

 

Compliance with Federal Securities Laws. Executive understands and acknowledges
that, in reliance upon the representations and warranties made by Executive
herein, the Shares have not been registered with the SEC under the 1933 Act, but
have been issued under an exemption or exemptions from the registration
requirements of the 1933 Act which impose certain restrictions on Executive’s
ability to transfer the Shares. Executive understands that Executive may not
transfer any Shares unless the Shares are registered under the 1933 Act or sold
in accordance with Rule 144 promulgated under the 1933 Act or another exemption
available under the 1933 Act. Under Rule 144, Executive may resell the Shares of
Common Stock acquired under the Plan after meeting certain holding period,
volume and manner of sale requirements contained in Rule 144, along with filing
a Form 144 with the SEC. Executive should consult with legal counsel to ensure
compliance with all of the conditions for a private transaction or a sale
pursuant to Rule 144. Executive further understands and agrees that the
Company’s transfer agent will designate the Shares as “restricted stock” with
applicable transfer restrictions and/or may cause restrictive legends to be
placed upon any certificate(s) evidencing ownership of the Shares which reflect
these restrictions on transfer.

 

Termination. Executive’s participation in the Plan pursuant to this Notice of
Election shall automatically terminate upon the earlier of (a) Executive’s
termination as an Executive (due to death, demotion, termination of Executive or
otherwise); (b) the expiration of this Notice of Election (i.e., all purchases
have been made per the terms of this Notice of Election); (c) the Company’s
receipt and approval of written notice from Executive to discontinue
participation in the Plan (see Section 4(b) of the Plan); or (d) the Company’s
termination of this Notice of Election or the Plan (e.g., see Section 7 of the
Plan). Without limiting the foregoing, the Company may, at its option, terminate
this Notice of Election if any legal, contractual, regulatory, or other
restriction is applicable to Executive or the Company, including without
limitation, any restriction related to a merger or acquisition, which would
prohibit any purchase pursuant to this Plan.

 

Indemnity. Executive agrees to indemnify and hold harmless the Company, and each
employee, director, officer and agent of the Company, against any losses,
claims, damages, expenses, or other liabilities (including, but not limited to,
reasonable attorneys’ fees and court costs) with respect to any lawsuit,
investigation, or other proceeding arising out of or based on the transactions
contemplated by this Notice of Election pursuant to the Plan, including without
limitation, any losses resulting from Executive’s misrepresentation in his
representations and warranties herein and any breach by Executive of the
covenants herein.

 

Miscellaneous This Notice of Election shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws principles, except to the extent that federal and state
securities laws govern portions of the Plan or this Notice of Election. The
headings contained herein are for reference purposes only and shall not control
or affect the construction of this agreement or the interpretation hereof in any
respect. Failure of the Company at any time to enforce any portion or provision
of this Notice of Election or the terms of the Plan shall not be construed as a
waiver of such portion or provision thereof and shall not affect the rights of
the Company to enforce each and every portion and provision in accordance with
its terms. This Agreement shall be binding upon and shall inure to the benefit
of any and all successors, permitted assigns, heirs, executors and personal
representatives of the parties hereto. Participation in the Plan and the right
to purchase Shares pursuant to this Notice of Election shall not be assigned by
Executive and any attempted assignment shall be void. To the extent of any
conflict between the terms contained in this Notice of Election and the terms of
the Plan, the terms of the Plan shall control.

 

 

6



 

 